Appeal by defendants from an order entered January 28, 1948, denying a motion to vacate the forfeiture of a bail bond given by defendant Continental Casualty Co. on behalf of the individual defendant, and from an order entered April 14, 1948, denying a renewed motion for the same relief, upon additional affidavits, which motion was misdescribed as one for reargument. Orders affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.